                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 CASSONDRA SUZETH KING,                         )
                                                )
         Plaintiff(s),                          )
                                                )
         vs.                                    )       Case No. 4:19-cv-03312-SRC
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
         Defendant(s).                          )

                                 MEMORANDUM AND ORDER

        IT IS HEREBY ORDERED that petitioner Cassondra Suzeth King’s Motion for

Appointment of Plaintiff ad Litem [Doc. 2] is GRANTED.

        IT IS FURTHER ORDERED that Susan Christine Mullen is hereby appointed as

plaintiff ad litem for the purpose of filing this lawsuit, and without prejudice to the rights of

others to seek plaintiff ad litem status.


So Ordered this 30th day of December, 2019.



                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                    1
